Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32-37 have been newly added and currently claims 14-37 are under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivotally actuated brake having an elongated body having a “rectangular cross section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for measuring” in claim 32 has been interpreted as any sensor capable of measuring rotational speed and “ an assessment and regulation arrangement” in claim 32 has been interpreted as any control structure capable of assessing and regulating. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the brake" and “a brake” in line 17  and 21.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a brake” in claim 32 therefore the first “ the brake” recitation has been interpreted as “ a brake” and the second recitation “ a brake “ has been interpreted as “ the brake”. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, US6148248 in view of Shoji, JPH09323244A.
Regarding claim 14, a grinding drive unit and a grinding disk that is mounted therein and is driven to rotate by the drive unit (Sun discloses a grinding wheel which rotatable therefore inherently comprising a drive , Fig 1), wherein the grinding disk directly applies an application force on a workpiece, thereby directly and exclusively driving the workpiece to rotate(application force has been interpreted as the force of the grinding on the workpiece during grinding operation which in this case exclusively the grinding wheel rotates the workpiece due to centerless operation); a support device that is coupled to the workpiece and arranged to obstruct the rotational movement of the workpiece such that the workpiece is driven to rotate and is ground by the grinding disk responsive to the application force (device with portion 13b, Fig 1), wherein through the grinding drive unit, the grinding disk can be applied in the radial direction thereof against the workpiece having a rotationally symmetrical contour (Fig 1), and the support device comprises at least one first flat contact surface and one second flat contact surface, which are arranged to form a prism with the first and second contact surfaces forming oblique contact surfaces that are both operationally immobile in the circumferential direction of the workpiece, extend at a distance from one another along the workpiece, and encompass the workpiece under sliding contact in such a manner that the workpiece is held at an optimal position for the grinding process and the application force pushes the workpiece against the first and second flat contact surfaces (Fig 2 wherein element 13b has two contact surfaces which are arranged in a prism and are capable of both operationally being immobile in the circumferential direction of the workpiece, extend at a distance from one another along the workpiece, and encompass the workpiece under sliding contact in such a manner that the workpiece is held at an optimal position for the grinding process and the application force pushes the workpiece against the first and second flat contact surfaces ); a brake arranged on the support device (device comprising element 13a has been interpreted as the brake element due to having contact with the workpiece which inherently reduces the rotational speed of the workpiece, Figs 1 and 2), the brake having a braking body that acts on the workpiece via an adjustment device with an adjustable braking force (braking body 13a which is adjustable by and adjustable force due to motors 11 and piezo motors 22a), wherein the adjustment device is an actuator controlling the clamping force of the braking body acting on the workpiece (piezo motor 22a by means of adjusting the location of the braking element therefore adjusting the clamping force, 3:49-53); 
an assessment and regulation arrangement configured to constantly maintain an optimal balance between the rotational speed of the grinding disk, the application force applied by the grinding disk, and the braking force applied by the braking body. (Controls 15-16 , Fig 1 and 3:27-55 )
However, Sun is silent as to how the speed of the workpiece is measured therefore failing to explicitly disclose a device for measuring rotational speed configured to constantly monitor the workpiece rotational speed.
Shoji teaches a non-contact workpiece speed censor 5 in a centerless grinding apparatus.  (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Sun to have further incorporated a device for measuring rotational speed of the workpiece as taught by Shoji in order to eliminate any friction loss due to contact measurement apparatuses with zero mechanical effect on the workpiece. (paragraph 0030 of translation)
Regarding claim 15, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, Sun discloses the first flat contact surface and the second contact surface are arranged so as to be totally operationally immobile. (the first and second flat contact surfaces are totatlly immobile when set in position such as configuration Fig 1)
Regarding claim 16, Sun in view of Shoji disclose each and every limitation set forth in claim 14.  Furthermore, Sun discloses the first contact surface and the second contact surface are designed so as to be operationally controllably movable.  (by means of piezo motor 22b and motion devices 12, Fig 2)
Regarding claim 17, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, Sun discloses the first contact surface is located on a support plate that is found beneath the workpiece (Fig 1)
Regarding claim 18, Sun in view of Shoji discloses each and every limitation set forth in claim 17. Furthermore, Sun discloses the braking body forms a further support body having a third contact surface (The contact surface of braking element 13a, Fig 1).
Regarding claim 19, Sun in view of Shoji discloses each and every limitation set forth in claim 18. However, Sun in view of Shoji does not disclose the third contact surface faces the first contact surface and acts on the workpiece from above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the third contact surface faces the first contact surface and acts on the workpiece from above, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 20, Sun in view of Shoji disclose each and every limitation set forth in claim 14. Furthermore, Sun discloses the first contact surface and the second contact surface are located on a shared support body, which forms a prism that faces the grinding disk and encompasses the workpiece.  (first and second contact surfaces being on the same support body and encompass a portion of the workpiece, Fig 1)
Regarding claim 21, Sun in view of Shoji discloses each and every limitation set forth in claim 20. Furthermore, Sun discloses the cross section of the prism has the form of an angle or a trapezoid. (Fig 1)
Regarding claims 22-23, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, the apparatus disclosed by Sun in view of Shoji is capable of performing the assessment and regulation arrangement to adjust the braking force applied by the braking body based on the rotational speed of the grinding disk and/or the application force applied by the grinding disk or to adjust the braking force of the braking body while the workpiece is being ground by the grinding disk.  (based on how much the workpiece is grounded due to rotational speed of the grinding wheel the braking element 13a is adjusted by the piezo motor )
Regarding claim 24, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, Sun discloses the grinding disk presses the workpiece directly toward and against each of the first and second contact surfaces in the grinding process responsive to the application for applied by the grinding wheel(Fig 1 wherein the application force of the grinding presses the workpiece onto surfaces of element 13b)
Regarding claim 25, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, Sun discloses the device disclosed by Gothhold in view of  Swanson and further in view of Smith is capable of having the application force press the workpiece directly toward and against each of the first and second contact surfaces.  (Fig 1)
Regarding claim 26, Sun in view of Shoji discloses each and every limitation set forth in claim 14. Furthermore, Sun discloses the second contact surface is arranged between the brake body and the first contact surface.  (the second contact surface of element 13b  being the surface between the brake body and the first contact surface, Fig 1)
Regarding claims 27, Sun in view Shoji discloses each and every limitation set forth in claim 14.  Furthermore, Sun discloses that the adjustment device comprises the actuator. (Piezo motor 22a, Fig 1) 
Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, US6148248 in view of Shoji, JPH09323244A and further in view of Gothhold, DE1009525.
Regarding claim 28, Sun in view of Shoji discloses each and every limitation set forth in claim 27. However, Sun in view of Shoji does not disclose a spring disposed between the brake body and the actuator. 
Gothhold teaches a spring being incorporated for the braking body 5. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brake disclosed by Sun in view of Shoji to have further incorporated a spring as taught by Gothhold in order to provide a biasing force for keeping the braking element in constant contact with the workpiece keeping a constant friction between the two. 
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 02/01/2021, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun, US6148248 in view of Shoji, JPH09323244A .
Allowable Subject Matter
Claims 32-37 are allowed.
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “the actuator is configured to rotate the braking body relative to the workpiece to adjust the braking force applied to the workpiece”, “ the braking body is pivotally attached to the support device” , and “the support device includes a base comprising the first flat contact surface and the second flat contact surface, and wherein the brake comprising an upper arm pivotably mounted to the base”  fails to render the claimed invention obvious or anticipated.  For instance,  Fournier discloses a steady rest for a grinding apparatus wherein a portion 16 as a brake element pivotally comes into contact with the workpiece 18 and furthermore incorporating a first and second contact surfaces 12 and 14 which support the workpiece further (Fig 1 and 2:51-53). However, ‘6723 fails to disclose the first and second contact surfaces being immobile. Further search and consideration has failed to render the claimed invention obvious or anticipated therefore for the reasons above claims 29-37 contain subject matter considered as possible allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723